In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Ponterio, J.), dated August 11, 1997, as directed him to pay pendente lite child support, carrying charges, unreimbursed medical expenses, private school tuition and college expenses, and to provide the defendant wife with an automobile.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the husband’s contentions, the trial court did not award a double shelter allowance (see, Krantz v Krantz, 175 AD2d 863, 864), and did not award tuition retroactive to the date of application (see, Thomas v Thomas, 161 AD2d 1151).
The husband’s remaining contentions are without merit. Bracken, J. P., Sullivan, Altman and Friedmann, JJ., concur.